Citation Nr: 1228238	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  08-37 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for intervertebral disc syndrome (low back disability), currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of anterior cruciate ligament repair (right knee disability), currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of multiple right ankle sprains, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from May 1993 to May 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis.

The issues of entitlement to higher ratings for postoperative right knee disability and right ankle sprain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, given his limitation due to pain and flare-ups, his lumbar spine disability is productive of limitation of motion of 30 degrees or less of forward flexion of the thoracolumbar spine with pain on motion for the entire appellate period.

2.  The Veteran's low back disability has been productive of neurologic impairment of the right lower extremity that results in disability no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 40 percent for lumbar disc disease have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5235-5243 (2011).

2.  The criteria for a separate evaluation in excess of 10 percent for radiculopathy of the right leg associated with lumbar disc disease have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has stated that a 40 percent rating will satisfy his claim for a higher rating for lumbar disc disease.  As the Board is granting in full the benefit for lumbar disc disease sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App 119 (1999).  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran's low back disability is evaluated as 20 percent disabling.  In addition, a separate disability rating was granted in a December 2009 rating decision for right leg radiculopathy, rated 10 percent disabling effective May 7, 2007, which is associated with lumbar disc disease.  Although the Veteran did not appeal as to the rating assignment, consideration of the associated radiculopathy disability rating is inherent in the evaluation of the claim on appeal.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Therefore, as part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the lumbar disc disease, including the radiculopathy of the right leg.  

The Veteran's spine disability has been rated under Diagnostic Code 5243, pertaining to intervertebral disc syndrome.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes).  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire thoracolumbar 
Spine.......................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.....................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.............................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis....................................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.........................................................10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months..........................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months..........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months..........................................................10

Note (1): For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.

Following a careful review of the record, the Board finds that the evidence more nearly approximates a rating of 40 percent for the Veteran's spine disability during the entire appellate period.  

The Veteran was afforded a VA examination in July 2007.  At the examination, the Veteran complained of having numbness in the right leg and radiating sharp pain into the posterior thigh.  He also had stiffness, spasms, and pain.  He reported having severe flare-ups on a weekly basis lasting 1 to 2 days that result in reduced range of motion.  Physical examination revealed guarding and pain with motion.  Range of motion testing showed that the Veteran had normal range of motion to flexion, extension, right and left lateral flexion, and right and left rotation.  He had increased pain in the low back beginning at 20 degrees forward flexion.  His movement was observed to be slow and deliberate and he used his hands on his knees while flexing forward and standing.  Sensory and reflex testing were normal.

Private treatment records dated May 2008 reveal that the Veteran had pain and tenderness in the lumbar spine and had restricted motion to flexion and extension.  Muscle spasms were also noted in the paraspinal muscle of the lumbar spine.  Straight leg testing was negative bilaterally.

During the November 2009 VA examination, the Veteran reported having numbness, paresthesias, weakness, spasms, and pain.  The pain was described as a moderate and constant dull ached that was in the lower lumbar spine that radiated to the right leg.  He also had severe flare-ups every 1 to 2 months for about 1 to 2 days that occurred with overused and prolonged posture.  Physical examination revealed lumbar flattening.  Range of motion testing showed flexion to 45 degrees, extension to 20 degrees, left lateral flexion to 25 degrees, left lateral rotation to 27 degrees, right lateral flexion to 26 degrees, and right lateral rotation to 30 degrees.  Sensory and reflex testing were normal.  There was objective evidence of pain on active motion observed.  

Although the Veteran's forward flexion was not limited to 30 degrees or less during any of the VA examinations, testing showed that the Veteran had pain on motion and severe flare-ups.  In fact, the July 2007 VA examiner reported that the Veteran pain began at 20 degrees forward flexion.  Therefore, the Veteran's flexion was essentially less than 30 degrees due to pain.  Based on severe flare-ups, the painful motion objectively observed on testing and resolving all doubt in the Veteran's favor, the level of impairment in the Veteran's lumbar spine disability more closely approximates the criteria for a 40 percent rating under Diagnostic Code 5243 during the entire appellate period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-205.

The Veteran stated that he would be satisfied with a 40 percent disability rating.  As such, the issue of whether the criteria for a higher disability rating are met need not be addressed.  

Moreover, the evidence on file does not show that the separately service-connected radiculopathy of the right leg is productive of more than mild incomplete paralysis of the sciatic nerve so as to warrant a disability rating in excess of the existing 10 percent rating assigned.  The Board notes that although the Veteran complained of having numbness and pain that radiated to his right lower extremity, straight leg testing has been normal as were sensory and reflex testing during the July 2007 and November 2009 VA examinations.  The Board finds that the evidence supports a 10 percent rating for right lower extremity sciatica.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

In sum, the Board finds that the criteria for a rating in excess of 10 percent for right lower extremity sciatica have not been met, but based on the evidence of record and the benefit-of-the doubt doctrine, the Veteran's disability picture approximates the criteria required for a 40 percent rating, and no higher, for lumbar disc disease.  38 U.S.C.A. § 5107(b).  


ORDER

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 40 percent for lumbar disc disease, is granted

A rating in excess of 10 percent for radiculopathy of the right leg is denied.


REMAND

The record reveals that further development is necessary.  Although the Veteran had VA examinations in July 2007 and November 2009, the record shows that he underwent surgery for his right knee in October 2011.  As such, the Board has no discretion and must remand a claim to afford the Veteran a contemporaneous VA examination for his right knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

In addition, the Veteran stated that he received VA treatment in Fayetteville, Arkansas, and those treatment records have not been considered by the RO.  Review of the claims file and Virtual VA reveals no VA treatment records.  The Veteran's VA treatment records must be obtained on remand.  In addition, the record shows that the Veteran received private medical treatment with the most recent medical treatment record dated February 2008.  There is no evidence of record that the Veteran discontinued treatment for any of his claimed conditions and the most recent treatment record is dated in 2007.  

Although the Veteran underwent VA examinations in July 2007 and November 2009, after additional treatment records are requested on remand, another VA examination for the right ankle should be afforded to him after the records are obtained.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit statements describing fully the various symptoms resulting from his service-connected right knee and right ankle disabilities, and the impact of these symptoms on his ability or inability to work.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Make arrangements to obtain any VA and recent private treatment records.  All efforts to obtain these records should be fully documented and a negative response must be provided if records are not available.

3.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any impairment related to the Veteran's right knee and right ankle disabilities.  The claims folder should be made available to and reviewed by the examiner.

Provide the range of flexion and extension of the right knee in degrees and indicate whether there is objective evidence of pain on motion.  Also indicate whether the right knee exhibits weakened movement, excess fatigability, or incoordination during flare ups or upon repetitive use.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost, i.e., the extent of his pain-free motion.

Also indicate whether there is evidence of recurrent subluxation or lateral instability of the right knee.  All right knee pathology should be noted and the examiner should describe the extent and severity of the Veteran's right knee disability.  

The examiner should perform an appropriate range of motion examination for the right ankle, expressing all findings in degrees and noting the degree where painful motion.  Further, the examiner should note the presence, or absence, of (i) ankylosis of the subastragalar or tarsal joint, noting poor or good weight-bearing position; (ii) malunion of the os calcis or astragalus, noting marked or moderated deformity; and (iii) astragalectomy.  Also indicate whether the right ankle exhibits weakened movement, excess fatigability, or incoordination during flare ups or upon repetitive use.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost, i.e., the extent of his pain-free motion.

The examiner must also indicate the impact the Veteran's right knee and right ankle disabilities have on his ability to secure or follow a substantially gainful occupation.

Finally, the examiner should provide an opinion as to whether the Veteran requires convalescence for recovery from the October 2011 right knee surgery.  The examiner should state whether the treatment of service-connected right knee disability resulted in: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, recent amputation stumps, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); and/or (3) Immobilization by cast, without surgery, of one major joint or more.  

All findings and conclusions should be set forth in a legible report. 

4.  Then, readjudicate the appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


